Title: Enclosure: List of Articles, 13 November 1780
From: Adams, Abigail
To: Adams, John


      26 yards of Dutch bed tick
      2 Gray muffs and tippets
      2 Bundles of english pins
      2 sets of House Brushes
      1 doz. of blew and white china tea cups and sausers
      half a doz. pint china Bowls
      half a doz. diaper table cloths 2, 5 Ells wide 2 four 2 three.
      one Scotch carpet 4 yards square or 6 Ells.
      half a doz. white gauze handerchifs the same size that the black were
      NB an Ell in Holland is but 3 quarters of our yard.
      You will be so good as to find out where that young gentleman is and forward the Letter.
     